Citation Nr: 1445459	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral hearing loss and assigned a 0 percent rating, but denied service connection for a back disability, hemorrhoids, and a left ankle disability. 

In March 2014, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The preponderance of the credible and competent evidence shows that a back disability was not incurred in and is not due to active service.

2.  The preponderance of the credible and competent evidence shows that hemorrhoids were not incurred in and is not due to active service.

3.  The preponderance of the credible and competent evidence shows that a left ankle disability was not incurred in and is not due to active service.

4.  Bilateral hearing loss has been manifested by hearing impairment during the entire appeal period no worse than level I in the right ear and level I in the left ear.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2009 and April 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, most recently in April 2014 concerning all the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Back Disability

The Veteran asserts that service connection is warranted for a spine disability based upon service incurrence.  He maintains that he while in service, he fell down two flights of stairs and landed in a safety net.  He reports that he injured his upper and lower back in the fall and received treatment contemporaneous to the fall.  Thereafter, he has reported that he has continued to experience back pain which he receives treatment for until this day.

A review of the Veteran's service medical records shows a normal spine on clinical examination at the July 1981 entrance examination.

A March 1984 service medical record notes that the Veteran sought treatment for a shoulder trauma stemming from fall.  There were no notations or reports concerning treatment for the Veteran's back.

A July 1984 separation examination shows that the Veteran reported no medical issues concerning his back and examining medical personnel clinically evaluated the Veteran with a normal spine.

An August 1984 Navy Reserve report of medical history shows that the Veteran reported no medical problems concerning his back and he was clinically evaluated with a normal spine.  

A February 1987 report of medical history shows that the Veteran reported no recurrent back pain or arthritis.

A May 1990 service medical record shows that the Veteran reported no medical issues concerning his back and was clinically evaluated with a normal spine.

An April 2004 private treatment record from Dr. B.H. shows that the Veteran was diagnosed with degenerative disc disease, mechanical lower back pain, and chronic pain syndrome.  Subsequent treatment records from Dr. B.H., show that the Veteran was treated for back conditions through June 2008.  

A July 2012 treatment note from Dr. J.H., provides a medical opinion that the Veteran had degenerative joint disease of the thoracic spine secondary to an accident in the Navy in 1983 which caused chronic thoracic pain.  No other analysis or rationale was provided.

An October 2010 VA treatment record shows that the Veteran reported that he had a history of chronic back pain.

An April 2014 VA thoracolumbar spine examination report shows that the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine.  The Veteran reported that he injured his back when he fell down two flights of stairs.  He reported injuring his upper and lower back which were both treated in-service.  The Veteran reported that his walking was limited to half of a block and standing limited to 15 to 20 minutes.  He reported flare ups one to two times per week, depending on his activity.  The examiner reported that MRIs of the thoracic spine showed mild kyphoscoliosis, mild degenerative spondylosis, and no evidence of fracture or subluxation.  After a physical examination and a review of the Veteran's claims file, the examiner reported that there was no evidence of any complaint related to the lumbar or thoracic spine in the Veteran's service medical records and no diagnosis of any back condition in service.  The Veteran reported no spinal complaints or abnormalities during service.  Also noted by the VA examiner were Navy Reserve physical examination reports completed in 1984, 1987, and 1990 indicating no complaints or diagnoses of a back condition.  Therefore, the examiner concluded that the Veteran's current back condition was not related to service.

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim for entitlement to service connection for a back disability.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

Initially, the Board cannot concluded that a chronic back disability was shown in service.  In fact, there is no competent medical evidence of any complaints, symptoms, findings, or diagnosis of any back disability in-service.  Despite complaints of various other illnesses or medical conditions during service, the Veteran did not report any back symptoms during service.  Additionally, while the Veteran contends that he injured his back in 1983 stemming from a fall, he affirmatively denied any back problems when seeking medical treatments or undergoing physical examinations in March 1984, July 1984, and August 1984.  The Board also notes that on the Veteran's July 1984 separation examination, he was clinically evaluated with a normal spine and also affirmatively reported no back conditions on a report of medical history.  Also taken into consideration were the Navy Reserve physicals in August 1984, February 1987, and May 1990 where again, the Veteran did not report any abnormalities concerning his back and was clinically evaluated with a normal spine.  In addition, arthritis was not shown to be present in service nor did it manifest within the initial post-service year so as to support granting service connection on the basis of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Moreover, the April 2014 VA examiner opined that the Veteran's back disability was not related to service based on a detailed discussion of the medical evidence presented in the claims file.  Specifically, the examiner discussed the absence of back complaints in service and of the Veteran reporting no back condition on his reports of medical history.  Those statements by the Veteran are contrary to his contentions that he has had ongoing back symptoms since service.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board finds the Veteran's allegations of a back injury in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service medical records and physical examinations during service, and medical records after discharge.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that one of the Veteran's private physicians has provided a medical opinion concerning the Veteran's back disability.  A July 2012 opinion from Dr. J.H., found that the Veteran's degenerative joint disease of the thoracic spine was secondary to an accident in the Navy in 1983 and that the condition caused chronic thoracic pain.  The Board finds that the medical opinion from Dr. J.H., is of negligible probative value as it is conclusory in nature and contain no rationale.  Rather, the physician merely opines that the Veteran's degenerative joint disease of the thoracic spine was caused by a fall that occurred during active service.  Also there is no indication that Dr. J.H., reviewed the medical evidence of record including service medical records, reserve service medical records, or post service treatment records, and based the etiological opinion solely on the Veteran's recitation of his medical history.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Therefore, the Board finds that the medical opinion from Dr. J.H. is of low probative value and is outweighed by the cumulative evidence of record such as the service medical records, post service medical records, and the April 2014 VA examination report.  Prejean v. West, 13 Vet. App. 444 (2000); Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that the April 2014 VA examiner's opinion constitutes the most probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, to include lay statements from the Veteran asserting the initial injury and a continuity of symptomatology, and physical examination.  That opinion provided a clear rationale based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the July 2012 opinion from Dr. J.H., is outweighed by the April 2014 VA examination report finding that the Veteran's current back disability is not related to active service and referencing several findings of normal spine after separation from service.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, arthritis and degenerative joint disease are the type of disabilities that are not subject to a lay diagnosis.  The Veteran can report that he had back pain.  However, those are subjective symptoms and not readily identifiable or apparent as clinical disorders in the way that, for example, varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current arthritis and degenerative joint disease diagnosis nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran now claims a continuity of symptomatology of back symptoms, that is outweighed by his denial of back symptoms in service and at separation, and his denial of back symptoms during three physical examination for the Navy Reserve in August 1984, February 1987, and May 1990.  In fact, the first evidence of medical evidence where the Veteran was evaluated for a spine disability was an April 2004 private treatment record.  The passing of almost 20 years from the claimed manifestation of the Veteran's spine disability in service and the first evidence of treatment weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In sum, the weight of the credible evidence demonstrates that the Veteran's back disability first manifested after service and is not related to active service or to any incident therein.  Furthermore, the evidence does not show that any low back arthritis manifested to a compensable degree within one year following separation from service.  The Board concludes that the preponderance of the evidence is against the claim for service connection for a spine disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability

The Veteran asserts that service connection is warranted for a left ankle disability based upon service incurrence.  He maintains that while in service, he twisted his left ankle while coming off a ladder in 1981.  He reported that he was diagnosed with an ankle sprain and place on limited duty.  He reports that currently his left ankle is painful and swells with increased warmth. 

A review of the Veteran service medical records shows no reports for any treatment or injuries of the left ankle.  Also of note is there is no evidence to indicate that the Veteran was ever put on limited duty, as asserted by the Veteran.  During the Veteran's active and reserve service he underwent physical examinations and completed reports of medical histories in July 1981, July 1984, August 1984, February 1987, April 1987, and May 1990.  During those examinations, the Veteran was clinically evaluated with normal lower extremities and normal feet.  The Veteran did not report any arthritis, joint or bone deformities, or ankle conditions during those examinations.

An April 2014 VA ankle examination report shows that the Veteran was diagnosed with left ankle tenosynovitis.  The Veteran reported that he injured his left ankle in in 1981 or 1982 when he stepped off a ladder and twisted his angle.  He reported that he was treated and diagnosed with an ankle sprain.  The Veteran stated that he was placed on limited duty and received no other treatments.  He reported that he did not seek treatment until 2004 and is under pain management for the condition.  The Veteran reported that he had flare ups that caused him to stop activity and rest the ankle but that the disability did not require medical attention.  The examiner noted that the Veteran's functional impairment due to the left ankle consisted of pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing, with pain on palpation.  After reviewing imaging studies of the left ankle, the examiner reported no abnormal finding.  The examiner opined that the Veteran's left ankle disability was not related to service as there was no evidence of any complaints, or treatments in the Veteran's service medical records for a left ankle injury.  Also relied upon were the Veteran's self-assessments that showed no complaints concerning the left ankle.  

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim for entitlement to service connection for a left ankle disability.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

The only medical opinion to address the medical relationship, if any, between the Veteran's left ankle disability and service, weighs against the claim.  The April 2014 VA examiner opined that the Veteran's left ankle was not related to service based on a review of the Veteran's service and post-service medical records and the Veteran's statements concerning the etiology the left ankle disability.  Specifically, the examiner discussed the absence of left ankle complaints in service.  Moreover, the first mention of any sort of left ankle injury was an October 2010 VA ambulatory record that shows the Veteran reported a history of a left ankle surgery.  Even considering the Veteran's assertion that he first sought treatment for the left ankle disability in 2004, that is still 20 years from the claimed manifestation of the Veteran's left ankle disability in service and the first evidence of treatment.  The passing of 20 years before the Veteran sought medical treatment is a factor that weighs against the his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds the Veteran's allegations of a left ankle injury in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service medical records, his physical examinations during service, and medical records after discharge.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Accordingly, the Board finds that the April 2014 VA examiner's opinion constitutes the most probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, to include lay statements from the Veteran asserting the initial injury and a continuity of symptomatology, and physical examination.  That opinion provided clear rationales based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, ankle tenosynovitis is the type of disability that is not subject to a lay diagnosis.  The Veteran can report that he had ankle pain.  However, he does not have the medical expertise to discern the nature of any current tenosynovitis disability nor does he have the medical expertise to provide an opinion regarding the etiology.  The issue does not involve a simple diagnosis.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran now claims a continuity of symptomatology of left ankle symptoms, that is outweighed by his denial of ankle symptoms in service, at separation, and his denials of ankle symptoms during three physical examination for the Navy Reserve in August 1984, February 1987, and May 1990.  In fact, the first evidence of medical evidence where the Veteran was evaluated for an ankle disability was an October 2010 VA treatment record.  

In sum, the weight of the credible evidence demonstrates that the Veteran's left ankle disability first manifested after service and is not related to active service or to any incident therein.  The Board concludes that the preponderance of the evidence is against the claim for service connection for a left ankle disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran asserts that he developed hemorrhoids during active service in 1981.  He also asserts that he was treated by a medic that prescribed a topical preparation that did not help.  He reported that his hemorrhoids eventually became larger, more painful, and bled significantly, which required surgery in 2002 to repair a fissure.  

A review of the Veteran's service medical records shows no reports for any treatment or injuries concerning hemorrhoids.  During the Veteran's active and reserve service he underwent physical examinations and complete reports of medical histories in July 1981, July 1984, August 1984, February 1987, April 1987, and May 1990.  During the examinations the Veteran was clinically evaluated with a normal anus and rectum with no reports of hemorrhoids.  The Veteran also did not report any hemorrhoids during those examinations.

Private treatment records from Dr. B.H., reported no hemorrhoids on February 2008, March 2008, April 2008, and May 2008.

An October 2010 VA treatment note shows that the Veteran reported that he underwent hemorrhoid surgery when informing medical personnel of his medical history.

An April 2014 VA examination report shows that the Veteran reported that he developed hemorrhoids during service in 1981 and received topical treatments that did not help alleviate the condition.  The Veteran reported that the hemorrhoids worsened and he eventually underwent surgery in 2004 for removal.  He also reported that he used a topical preparation as needed and tried to avoid lifting heaving loads.  On examination, the examiner noted that the Veteran had mild to moderate internal or external hemorrhoids.  No scars were reported related to any hemorrhoid surgery and the Veteran had no complications present concerning the condition.  The examiner opined that the Veteran's hemorrhoids were not at least as likely as not related to his military service.  The examiner noted that there was no service medical records, post service treatment records, or current VA treatment records indicating treatment or diagnosis of hemorrhoids. 

After considering the evidence, the Board finds that the preponderance of the competent and credible evidence weighs against the claim for entitlement to service connection for hemorrhoids.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).

The only medical opinion to address the medical relationship, if any, between the Veteran's hemorrhoids and service weighs against the claim.  The April 2014 VA examiner opined that the Veteran's hemorrhoids were not related to service based on a review of the Veteran's service and post-service medical records, and the claim of continuity of symptomatology as relayed by the Veteran.  Specifically, the examiner discussed the absence of hemorrhoid complaints in service.  Moreover, the first mention of any sort of hemorrhoid condition was an October 2010 VA ambulatory record that shows the Veteran reported a history of a hemorrhoid surgery.  The Veteran claimed to have had a hemorrhoid surgery  in 2004.  The passing of over 20 years from the claimed manifestation of the Veteran's hemorrhoids in service and the first evidence of treatment weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds the Veteran's allegations of hemorrhoids in service with continuity of symptomatology are not consistent with the entire evidentiary record, and are outweighed by the service medical records and his physical examinations during service and medical records after discharge.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Accordingly, the Board finds that the April 2014 VA examiner's opinion constitutes the most probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions, to include lay statements from the Veteran asserting the initial injury and a continuity of symptomatology, and physical examination.  That opinion provided clear rationales based on an accurate, comprehensive discussion of the pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Even if hemorrhoids are subject to lay diagnosis, the Veteran's statements are outweighed by the findings of medical personnel who have not found hemorrhoids or any residuals of any hemorrhoidectomy during the pendency of the claim.  The Veteran does not have the medical expertise to discern the nature of any current hemorrhoids nor does he have the medical expertise to provide an opinion regarding the etiology.  In sum, the issue does not involve a simple determination of etiology.  Thus, the Veteran's lay assertions are not competent or sufficient to render an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran now claims a continuity of symptomatology of hemorrhoid symptoms, that is outweighed by his denial of hemorrhoid symptoms in service, at separation, and his denial of hemorrhoids symptoms during three physical examination for the Navy Reserve in August 1984, February 1987, and May 1990.  In fact, the first medical evidence where the Veteran reported having hemorrhoids was in an October 2010 VA treatment record.

In sum, the weight of the credible evidence demonstrates that the Veteran's hemorrhoid disability first manifested after service and is not related to his active service or to any incident therein.  The Board concludes that the preponderance of the evidence is against the claim for service connection for a hemorrhoid disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's service-connected bilateral hearing loss disability is currently rated 0 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  He contends that his bilateral hearing loss disability is more severe than rated.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII (2013).  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2013).  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table Via, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A February 2010 VA audiological examination found that the Veteran suffered from bilateral sensorineural hearing loss.  The pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
5
15
65
85
43
LEFT
5
10
30
75
30

Speech recognition ability using the Maryland CNC word list was 96 percent in the right ear, and 96 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the February 2010 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI.  Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

A February 2011 VA audiological examination report shows that the pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
5
15
65
80
41
LEFT
10
10
35
70
31

Speech recognition ability on the Maryland CNC word list was 96 percent in the right ear, and 96 percent in the left ear.   

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the February 2010 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI. Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

A March 2012 private audiologist report noted that the Veteran complained of hearing difficulty in all situations.  The Veteran reported that his hearing loss had gotten progressively worse over the years.  It was noted that the Veteran had to turn his head to the side towards the sounds of speech in an attempt to hear out of his better ear.  An otoscope examination revealed normal landmarks bilaterally.  Tympanometry revealed normal ear canal volume, normal middle ear pressure, and normal eardrum compliance in both ears.  Pure tone audiometry indications showed normal sloping to severe sensorineural hearing loss bilaterally.  Discrimination scores were 96 percent for the right ear and 88 percent for the left ear.  No pure tone threshold values were reported in the audiologist report.  The private audiologist reported that the Veteran would benefit from binaural amplification.  

An April 2014 VA audiological examination report shows the pure tone thresholds, in decibels were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
10
20
75
80
46
LEFT
15
15
45
75
38

Speech recognition ability on the Maryland CNC word list was 96 percent in the right ear, and 96 percent in the left ear.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiology evaluation, the April 2014 audiometric evaluation reveals Level I hearing acuity in the right ear, and Level I hearing acuity in the left ear using Table VI. Application of these findings to Table VII corresponds to a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

None of the audiology examinations demonstrates an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86 (2013).

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  The February 2010, February 2011, and April 2014 audiological examinations show that while the Veteran has bilateral sensorineural hearing loss, his disability does not warrant a compensable rating when his audiological examination results are applied to VA regulations.  

The Board finds that the March 2012 private audiologist report of low probative value as it is unclear whether the a Maryland CNC speech discrimination test was used or if any audiogram was recorded.  While the audiologist reported that the Veteran displayed sloping pure tone thresholds consistent with sensorineural hearing loss, the figures were not include in the report.  Also, while it was reported that the Veteran displayed discrimination scores of 96 percent for the right ear and 88 percent for the left ear.  There is no indication that the Maryland CNC speech discrimination test was used in accordance with VA regulations.  The Board finds that the VA audiological examinations conducted before and after the private examination are probative and conclusive that the Veteran's hearing loss disability does not meet the criteria for a compensable rating.

The Board has also considered the statements made by the Veteran in which he asserted that his hearing loss disability has increased in severity.  A Veteran is competent to describe symptoms of which he has first-hand knowledge.  Charles v. Principi, 16 Vet. App. 370 (2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Board finds that hearing loss and its symptomatology are something that the Veteran, as a layperson, is competent to describe, his statements carry probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104(c) (West 2002).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, and finds his statements that his hearing impairment has worsened over the years to be credible.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations; the Board has no discretion in the matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Therefore, the Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss disability.

The Board has considered whether the Veteran's claim for a higher compensable ratings for bilateral hearing loss should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that no referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria and higher ratings are available.  However the Veteran does not meet the criteria for a higher rating at any point during the appeal.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). In this case, the Board finds that the preponderance of the evidence is against the claim of entitlement of an increased rating in excess of 0 percent for bilateral hearing loss.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER


Entitlement to service connection for a back disability is denied

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


